Citation Nr: 0429516	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for hairless lesions 
on back, currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

The evidence reveals subjective complaints of itchiness, 
discomfort, tenderness, sensitivity to touch, and repugnancy 
along with clinical findings of pain and tenderness to 
palpation, but no clinical findings of ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnancy, or that the 
disorder comprises measurements that equal or exceed 144 
square inches (929 sq. cm.), no more than 60 percent of the 
entire body or 40 percent of exposed areas affected, and does 
not require use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the veteran's service-connected hairless lesions 
on back are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic 
Codes 7806, 7819 (prior to August 30, 2002); Diagnostic Codes 
7801, 7806, 7819 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claim in a March 2002, 
prior to the initial unfavorable agency decision in June 
2002.  The VA fully notified the veteran of what is required 
to substantiate such claims in the notification letter.  In 
addition, the January 2003 statement of the case (SOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports dated in 
April and October 2002, private medical records, and written 
statements and testimony from the veteran and his wife.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating Claim

Service medical records showed that the veteran was treated 
for a hairless lesion on the back ("skin disorder"), which 
was assessed to be possible morphia.  In a September 1999 
rating decision, the RO granted service connection for 
hairless lesion on the back and assigned a noncompensable 
evaluation.  In an April 2001 rating decision, the RO 
increased the evaluation from 0 to 30 percent.  The current 
appeal is from the application for increased evaluation 
received in January 2002.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The evaluation for the veteran's service-connected skin 
disorder is based on the degree of impairment of his social 
and industrial adaptability.  During the pending appeal the 
regulations for evaluation of skin disorders were amended 
effective August 30, 2002.  The veteran was provided a copy 
of the revised criteria in the SOC and the opportunity to 
submit pertinent evidence and/or argument.  In VAOPGCPREC 7-
2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

The RO rated the veteran's service-connected skin disorder 
under the provisions of Diagnostic Code 7819.  38 C.F.R. 
§ 4.118.  A note in the Rating Schedule under the former 
criteria provided that, unless otherwise provided, 
disabilities evaluated under codes 7807 through 7819 were to 
be rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Pursuant to the former criteria, under Diagnostic Code 7806 
for eczema, a 10 percent evaluation was warranted where the 
skin disability was productive of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating required that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (prior to August 30, 
2002).

Pursuant to the revised criteria, a note states that benign 
skin neoplasms, Diagnostic Code 7819, should be rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis depending upon the predominant disability.  The 
record shows that the skin disorder is located on the 
veteran's back.  Therefore, Diagnostic Code 7800, 
disfigurement of the head, face, or neck, does not apply.  
The revised criteria for 7801, scars, other than head, face, 
or neck, that are deep or that cause limited motion, indicate 
that if the area of areas exceeding 6 square inches (39 sq. 
cm.), a 10 percent evaluation is warranted.  Area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
evaluation.  Area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent evaluation and are or areas 
exceeding 144 square inches (929 sq. cm.) warrants a 40 
percent evaluation.  Note (1) for Diagnostic Code 7801 
indicates that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) indicates 
that a deep scar is one associated with underlying soft 
tissue damage.  

Dermatitis is to be rated under Diagnostic Code 7806.  The 
revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2004).

Private medical record dated in December 2001 notes that the 
veteran was diagnosed as having an idiopathic condition 
called atrophoderma.  It was noted that atrophoderma was a 
chronic condition without any known beneficial treatment.  

VA examination report dated in April 2002 noted that the 
veteran complained of intermittent pain, sometimes flaring up 
for hours.  He stated that he could not lift more than about 
20 pounds without aggravating the back pain in the eruption.  
Examination revealed that that is a 12 x 5 cm. oval-shaped, 
depressed eruption on the left upper lumbar area, which was 
moderately painful to touch.  

VA medical record dated in July 2002 noted two areas of 
abnormality.  The first (10 x 3 cm.) was over the left lumbar 
paraspinal muscle group characteristic of hypopigmentation, a 
slightly violaceous hue and central depression, relative to 
the borders.  There were whitish papules with central 
plugging in the depressed area in no particular pattern.  The 
lesion is tender to touch.  There is no excoriation or other 
skin changes.  The second lesion (7 x 4 cm.) is higher, but 
inferior to the scapula.  This lesion is hypopigmented only, 
and does not exhibit the popular element of the lower lesion.  
It was also tender to touch.  The examiner also indicated 
that the veteran's complaints of radicular and lumbar pain 
bears no relationship to the innervation of the skin at the 
location of his lesions.  He likely had two processes going 
on simultaneously.  

VA examination report in October 2002 notes a 15 x 5.5 cm., 
in maximal dimension, rectilinear white skin lesion in the 
lumbar region.  The skin there was atrophic, slightly pink, 
and slightly depressed.  It was uncomfortable to palpation.  
There was also a 6 x 4.5 cm. similar lesion, nonpainful to 
palpation, on the inferoposterior left thorax.  Both skin 
lesions are hairless.  The examiner also concluded that his 
radicular and lumbar pain bears no relationship to the 
innervation of the skin at the location of his lesions.  

Analysis 

The veteran has indicated that his skin disorder warrants a 
higher evaluation as it has increased in severity.  As noted 
above, the skin disorder is currently rated as 30 percent 
disabling.  The veteran testified at his May 2003 hearing 
that his private doctor and VA doctors have told him that his 
skin disorder will be with him the rest of his life.  His 
symptoms include itchiness, discomfort, tenderness, sensitive 
to touch, and is unpleasant to look at.  The condition is 
exacerbated when he sweats.  He stated that the area of his 
back covered by the skin disorder is about 40 percent.  The 
veteran and his wife testified that his skin disorder is 
repugnant.  He is not taking any medication or treatment for 
the skin disorder as he stated that there is no known 
treatment for his problem.  The veteran stated that his skin 
disorder does not leave stains on his clothes to his 
knowledge.  

Upon review of the disorder under the old criteria 
(Diagnostic Codes 7819, 7806), the two VA examination 
reports, VA medical record dated in July 2002, and private 
medical record reveal no ulceration or extensive exfoliation 
or crusting.  In fact, the July 2002 VA medical reports 
specific found no excoriation or other skin changes.  
Clinical evidence also revealed no systemic or nervous 
manifestations.  As for exceptional repugnance, the veteran 
and his wife's testimony that his back lesions are repugnant 
are given weight for their observations of his skin disorder.  
However, there is no supporting clinical evidence that his 
lesions are exceptionally repugnant.  Furthermore, the 
lesions are located on his back and are covered in public 
with a shirt.  The veteran testified that his skin disorder 
does not effect his employment, although he is aware that the 
lesions are there on his back.  

The veteran further testified about the psychological effects 
of the lesions on his life and how it has negatively impacted 
his relationship with his wife.  The Board notes that the 
veteran is entitled to apply for any disorders that he feels 
were caused by his service-connected skin disorder, including 
an psychological problems associated with his skin disorder.  
However, at this time, the clinical evidence does not support 
a finding for 50 percent evaluation under the old criteria.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (prior to 
August 30, 2002).  

Under the revised criteria, there are no measurements of the 
lesions, separate or together, that equal or exceed 144 
square inches (929 sq. cm.) to warrant a higher rating under 
Diagnostic Code 7801.  As for Diagnostic Code 7806, the area 
affected, that of the back, is less than 60 percent of the 
entire body and as it is not an exposed area, certainly less 
than 40 percent of exposed areas.  Moreover, the veteran has 
testified and the evidence shows no constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  Accordingly, an evaluation in excess of 30 
percent is not warranted under the revised criteria.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806, 7819.  

The Board notes that the record shows that the veteran 
complained about lumbar back pain, including limitation of 20 
pounds of lifting due to back at his back lesion.  However, 
according to the clinical records, the veteran's back pain 
and his skin disorder are two separate processes and are not 
related.  Therefore, the veteran's back pain is not 
considered a symptom of his skin disorder and is not 
pertinent to evaluating his skin disorder.  In addition, the 
veteran testified that his condition is chronic and without 
treatment.  The existence and longevity of the chronic skin 
disorder is not at issue, but only the severity of this 
disorder is at issue.  Under the diagnostic criteria, both 
old and revised, the veteran is not entitled to a higher 
evaluation at this time.  

Based upon the evidence discussed above, the Board finds that 
the veteran's service-connected skin disorder, does not 
warrant a higher evaluation under either the old and revised 
criteria at this time.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's skin disorder 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for hairless lesions of back is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



